DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 12/14/2021.
Response to Arguments
 Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that “a further definition is not required under 35 USC 112(d)”, the examiner respectfully disagrees. The examiner respectfully submits that “a system” of claim 20 is the subject matter of claim 20 while “a compact load sensor” of claim 1 is the subject matter of claim 1. The examiner further submits that reciting “an array of the compact load cells of claim 1” does not pass the proper claim dependency test because the claim does not (ii) specify a further limitation of the subject matter claimed in claim 1, which is the compact load cell. Having an array of the compact load cells in “a system” specifies a further limitation of the system and does not specific a further limitation of the compact load cell. The examiner respectfully submits that the claim is an improper dependent claim not because it might relate to a separate invention that would require a separate search or be separately classified from the claim 1. The examiner respectfully submits that “a system” is the subject matter of of claim 20 and is not a further limitation of “a compact load cell”, which is the subject matter of claim 1. 
In response to the applicant’s argument that “a further definition of the system is not required under 35 USC 112(d)”, the examiner respectfully disagrees. The examiner respectfully submits that “a method” of claim 26 is the subject matter of claim 26 while “a system” is the subject matter of claim 20. The examiner further submits that reciting “using a system according 
Applicant’s arguments with respect to claims 1-2, 6-7, 9-11, 14, 17-19 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that “there is no disclosure or suggesting on Hosoda, Jentoft or Paulos of calculation of local aerodynamic flow at a rotor using data obtained on the aircraft through a damped force transmission medium”, the examiner respectfully submits that the claims do not recite the limitations in this particular manner. In fact, based on the claimed limitations of the compact load cell, it would appear that the structural details of the compact load cell is not related to the fact that the load beam is a motor driving a rotor of the vehicle. The claim recites the compact load cell that measures normal and shear forces while the the the local flow-field is calculated from measurements of lateral components of thrust of the rotor. The specification seems to disclose that the normal and shear forces measurements are related to relative normal and shear forces between arms of a joint in a separate application. . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14, 16-24, and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it’s unclear how the recited “measurements of lateral components of thrust of the rotor obtained from the compact load cell as the vehicle travels in a fluid are used to calculate a local flow-field at the rotor by employing a model of rotor flapping and induced drag force dynamics” is related to the load cell measurements, which “simultaneously measures normal and shear forces”, because the claim does not clearly describe how the measurements obtained from the compact load cell, which are normal and shear force measurements, are related to the “measurements of lateral components of thrust of the rotor”, which are the only claimed measurements that are used to “calculate a local flow-field at the rotor”. The specification only states that “by employing a model of rotor flapping and induced drag force dynamics, measurements of the lateral components of the rotor thrust may be used to infer the local aerodynamic flow-field at the rotor” (see paragraph section [0040] of the publication). However, this statement does not clearly relate how the flow-field is calculated or “inferred” based to the normal and shear force measurements. Further clarification is respectfully requested. 
Regarding claim 20, the limitation of “a processor that receives readings form each compact load cell and calculates an aggregate thrust and an aggregate velocity of the vehicle” is indefinite because it is unclear whether the claimed aggregate thrust and aggregate velocity of the vehicle is calculated from the measured normal and shear forces or the measurements of the lateral components of thrust of the rotor. Furthermore, the specification only states that “an array of sensors is mounted to each rotor of a micro quadrotor, to provide an aggregate estimate of aircraft thrust and velocity” (see paragraph section [0041] of the publication). On the other hand, the claim only recites that “a processor receives readings from each compact load cell and calculates the aggregate thrust and the aggregate velocity of the vehicle” without explaining how the thrust and velocity values are determined based on “readings from each compact load cell”. So it’s still not clear how one of ordinary skill in the art would have arrived at the calculated aggregate thrust and velocity measurements based on the way the claim is worded. Further clarification is respectfully requested. 
Regarding claim 26, similar to the independent claim 1 above, the support for the claimed “determining normal and shear forces” is related to “measur[ing] relative normal and shear forces between the arms of the joint” in a load cell “embodied in the heel of a shoe with a contact probe extending towards the ground” (see paragraph section [0077] of the publication).. Meanwhile, another section in the specification would explain that “another application of the load cell is to directly sense thrust and velocity of an unmanned aerial vehicle” (see paragraph section [0039] of the publication). However, there is not a direct or explicit support for the claimed limitation of determining normal and shear forces at each rotor and calculating aggregate thrust and aggregate velocity of the UAV from the determined normal and shear forces. Further clarification is respectfully requested. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 20-24 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 20, the claim is an improper dependent claim because the claim does not pass the test for proper dependency. In particular, although the claim contains (i) a reference to a claim previously set forth, this claim fails to (ii) then specify a further limitation of the subject matter claimed. In this case, “a compact load cell” is the subject matter claimed in the independent claim 1, while “a system that measure thrust and velocity” is the subject matter of the claim 20. The further recitations of “an array of the compact load cells” and “a processor” would specify further limitations of “a system” because they are further limiting features of “a system” not that of “a compact load cell”. Any recitations that further specify the features of the system would further limit the subject matter of the system and none of the details of the compact load cell. As a matter of fact, claims 20-24 do not recite any particular features of the compact load cell that would further specify or define the compact load cell of claim 1. Furthermore, reciting an array of the compact load cell as part of the system would further specify a limitation of the system rather than further define the structure of the compact load cell itself. The examiner respectfully submits that the claim is an improper dependent claim not because it might relate to a separate invention that would require a separate search or be separately classified from the claim 1. The examiner respectfully submits that “a system” is the subject matter of of claim 20 and is not a further limitation of “a compact load cell”, which is the subject matter of claim 1. 
Regarding claim 26, the claim is an improper dependent claim because the claim does no pass the test for proper dependency. In particular, although the claim contains (i) a reference . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-11, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Brandon et al. (U.S. Pat. No. 10,520,389) (hereafter Brandon).
Regarding claim 1, Hosoda teaches a compact load cell that simultaneously measures normal and shear forces (i.e., the invention provides tactile sensing means capable of detecting the complex sense of pressure sense (e.g., normal forces), viscosity sense, and slip sense (e.g. shear forces)) (see Column 1, lines 30-45) in a load plane (i.e., plane of the touch device 5) (see Fig. 17) offset from a sensor plane (i.e., plane of the base 2) (see Fig. 17) by a distance h (see Fig. 2 and 17), the compact load cell comprising: at least three force sensing elements (i.e., pressure sensing devices 39, 40, and 41) (see Fig. 17) arranged in the sensor plane (i.e., base 2 ) (see Fig. 17) about a point (i.e., center of the base 2) (see Fig. 17) and spaced a distance d from the point (i.e., the center of base 2 is located centrally of the pressure sensing devices 39, 40, and 41) (see Fig. 17), each force sensing element comprising a pressure sensor (i.e., pressure sensing devices 39, 40, and 41, including piezo pressure sensing devices or pressure sensing semiconductor devices) (see Column 2, lines 44-57; and Column 6, lines 43-57); a load plate (i.e., touch device 5) (see Fig. 17); a load beam (i.e., convex part 5A) (see Fig. 17) connected at one end to the load plate above the point of the sensor plane (i.e., convex part 5A is connected to the center of the touch device 5) (see Fig. 17) and extending to the load plane (i.e., the convex part 5A extends to the surface of the touch device 5) (see Fig. 17); wherein 
Regarding the pressure sensor, Jentoft teaches a tactile sensor 110 comprising a force sensing element comprising a pressure sensor (i.e., transducer 2 can include a diaphragm and piezoresistive components as part of a MEMS that proves a signal indicative of changes in pressure applied to the diaphragm) (see Column 4, lines 21-64) encased in a force transmission medium (i.e., elastic material 8 can be applied to encapsulate the sensor assembly in the force transmission medium) (see Column 5, lines 23-49), and the load plate in contact with the force transmission medium (i.e., a sheet or plate affixed to a portion of the post 28/38) (see Fig. 7B), wherein the force transmission medium is selected according to a desired degree of damping (i.e., the choice of material properties such as elastic modulus and harness can vary with the application) (see Column 4, line 65, to Column 5, line 22). In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have encapsulated the pressure sensor in a force transmission medium in order to provide uniform force transmission, sufficient temperature resistance, and minimal viscoelasticity to reduce hysteresis in sensor readings. 
Regarding the local flow-field and modeling, Hosoda as modified by Jentoft as disclosed above does not directly or explicitly teach that the load beam is a motor driving a rotor of a vehicle and that measurements of lateral components of thrust of the rotor from the compact 
Regarding claim 2, Hosoda teaches that the force sensing elements are arranged uniformly around the point (see Fig. 17). 
Regarding claim 6, Hosoda teaches that the sensor plane comprises a single-die MEMS force-torque sensor (i.e., some tactile sensors can be used to determine the location and 
Regarding claim 7, Hosoda as modified by Jentoft and Brandon as disclosed above does not directly or explicitly teach that the force transmission medium is polyurethane rubber. However, Jentoft teaches that the force transmission medium is polyurethane rubber (i.e., the force transmission medium includes an elastomer, such as foam rubber) (see Column 10 , lines 60-62). In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have encapsulated the pressure sensor in a force transmission medium in order to provide uniform force transmission, sufficient temperature resistance, and minimal viscoelasticity to reduce hysteresis in sensor readings.
Regarding claims 9 and 10, Hosoda as modified by Jentoft and Brandon as disclosed above does not directly or explicitly teach that the load plate is bonded to the force transmission medium (claim 9), wherein the bonding is by gluing (claim 10). 
Regarding the load plate, Jentoft teaches that that the load plate is bonded to the force transmission medium (i.e., a sheet or a plate is affixed to the portion of the post 28 that projects through opening 3) (see Fig. 7B) (claim 9), wherein the bonding is by gluing (i.e., contact surface 9 can be expanded by affixing a sheet or a plate having a larger surface area to the portion of the post 28 that projects through opening 3) (see Fig. 7B) (claim 10). In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attached a load plate to the force 
Regarding claim 11, Hosoda teaches that the load beam is a rod that is fixed to the centre of the load plate (i.e., convex part 5A is at the central part of the touch device 5) (see Fig. 17); but does not explicitly teach a flexible rod. However, Jentoft teaches a flexible rod (i.e., post 28/38 is formed from a broad range of elastic materials including soft rubbers) (see Column 6, lines 22-36). In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the flexible rod in order to introduce shear load to the sensor.
Regarding claim 14, Hosoda teaches that the load beam is fixed to the whole load plate, or a substantial part of the load plate (i.e., convex part 5A is formed as part of the touch device 5) (see Fig. 2). 
Regarding claim 17, Hosoda teaches that the compact load cell is fixed to a reference plane (i.e., foundation 1) (see Fig. 17). 
Regarding claim 18, Hosoda teaches that the reference plane is a moving plane (i.e., sensing means for detecting the finger senses of manipulators) (see Column 1, lines 9-29). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Brandon et al. (U.S. Pat. No. 10,520,389) (hereafter Brandon) and Rey et al. (U.S. Pat. No. 7,716,975) (hereafter Rey)
Regarding claim 3, Hosoda as modified by Jentoft and Brandon as disclosed above does not directly or explicitly teach that the force sensing elements are arranged non-uniformly with each sensing element a different distance d from the point. 
Regarding the arrangement of the force sensing elements, Ray teaches that that the force sensing elements are arranged non-uniformly with each sensing element a different distance d from the point (i.e., piezo-resistive gauges 16 aligned in different directions in the . 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Brandon et al. (U.S. Pat. No. 10,520,389) (hereafter Brandon) and Willner (U.S. Pat. No. 8,156,816) (hereafter Willner)
Regarding claims 4 and 5, Hosoda teaches that the sensor plane comprises a circuit (i.e., processor 6) (see Fig. 17) and the force sensing elements are bonded and electrically connected to the circuit (i.e., the pressure sensing devices are connected to a processor arranged on the base 2 and supply the processor 6 with signals proportional to the pressure applied thereto) (see Column 2, lines 44 to 57) (claim 4); wherein the circuit suitably includes signal processing electronics (i.e., processor 6 comprises pre-processors 8, 9, a pressure detector 10, a differential pressure detector 11; and a signal separator 12) (see Column 2, line 66, to Column 3, line 15) (claim 5); but does not explicitly teach a printed circuit board. 
Regarding the printed circuit board, Hosoda as modified by Jentoft and Brandon as disclosed above does not directly or explicitly teach a printed circuit board. However, Willner teaches a printed circuit board (i.e., printed circuit board 122) (see Fig. 3) and the force sensing elements are bonded and electrically connected to the printed circuit board (i.e., the silicon strain gauges 182 are wired in a Wheatstone bridge arrangement that is coupled to internal electronics on the electronics board 122 to provide an offset, conditioned, temperature compensated electronic output) (see Fig. 3) (claim 4); wherein the circuit suitably includes signal processing electronics (i.e., the PCB 122 includes a custom integrated circuit for signal conditioning and other components for filtering and ESD protection) (see Fig. 3) (claim 5). In . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Brandon et al. (U.S. Pat. No. 10,520,389) (hereafter Brandon) and Elwell et al. (Pub. No. US 2008/0030482) (hereafter Elwell)
Regarding claim 8, Hosoda as modified by Jentoft and Brandon as disclosed above does not directly or explicitly teach that the load plate is made from polymethylmethacrylate. However, Elwell teaches that the load plate is made from polymethylmethacrylate (i.e., contacting element 14 can be made of aluminum having an aperture formed therein configured to receive and support a transparent component, such as glass or an acrylic component, with both of the aluminum and glass or acrylic making up the contacting element and providing a contacting surface) (see paragraph section [0067]). In view of the teaching of Elwell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used polymethylmethacrylate material in order to provide a viewing window to observe the sensor during operation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Brandon et al. (U.S. Pat. No. 10,520,389) (hereafter Brandon) and Vaganov et al (U.S. Pat. No. 9,034,666) (hereafter Vaganov)
Regarding claim 12, Hosoda as modified by Jentoft and Brandon as disclosed above does not directly or explicitly teach that the fixing is by gluing. However, Vaganov teaches that the fixing is by gluing (i.e., force-transferring element may have a hole where rigid pin can be inserted and mechanically connected to the pin with either glue, solder, or some other attaching mechanism) (see Column 10, lines 26-40). In view of the teaching of Vaganov, it would have .
Claims 13, 16, 20-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Brandon et al. (U.S. Pat. No. 10,520,389) (hereafter Brandon) and Kumar et al. (U.S. Pat. No. 9,599,993) (hereafter Kumar)
Regarding claim 13, Hosoda as modified by Jentoft and Brandon as disclosed above does not directly or explicitly teach that the flexible rod is a carbon fibre rod. However, Kumar teaches the carbon fiber rods (see Column 7, lines 33-42). In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a carbon fiber rod as the load beam due to its superior durability and lightweight construction. However, it would have been obvious to one having ordinary skill in the art to have used a carbon fiber rod, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). Please note that the applicant has not disclosed any criticality for the claimed limitation of the “carbon rod” (see paragraph section [0038] of the publication)
Regarding claim 16, Hosoda as modified by Jentoft and Brandon as disclosed above does not directly or explicitly teach that an axis of the rotor is aligned with the centre of the load plate so that forces acting at the rotor are transmitted to the sensor plane. However, Kumar teaches developing a simple physics model to analyze a quadrotor’s ability to produce linear and angular accelerations from a hover state using sensor data from the rotors (see Column 6, line 42, to Column 7, line 31). In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the sensor to determine the operating state of a UAV in order to ensure the safe 
Regarding claim 20, Hosoda teaches the system comprising: -3-an array of the compact load cells of attached to the object (i.e., the plurality of tactile sensing means S can be arranged at a high density on a plane to obtain the sense information of two-dimensional distribution) (see Fig. 12); and a processor that receives readings from each compact load cell (i.e., processor 6) (see Fig. 11); but does not explicitly teach calculating an aggregate thrust and an aggregate velocity of the vehicle. 
Regarding the processor, Hosoda as modified by Jentoft and Brandon as disclosed above does not directly or explicitly teach calculating thrust and velocity of an object. However, Kumar teaches that the processor calculates thrust and velocity of the object (i.e., thrust and drag from the rotors scale with the cross-sectional area and the square of the blade-tip velocity) (see Column 6, lines 43-54). In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that aggregate thrust and aggregated velocity can be computed by adding up the corresponding values, so as to process and analyze the motion of the UAV.
Regarding claim 21, Hosoda teaches two compact load cells (i.e., the plurality of tactile sensing means S can be arranged at a high density on a plane to obtain the sense information of two-dimensional distribution) (see Fig. 12). 
Regarding claim 22, Hosoda teaches four sensors each with four compact load cells (i.e., the plurality of tactile sensing means S can be arranged at a high density on a plane to obtain the sense information of two-dimensional distribution) (see Fig. 12), each with four force 
Regarding claim 23, Hosoda as modified by Jentoft, Brandon, and Kumar as disclosed above does not directly or explicitly teach that the vehicle is a quadrotor UAV and there are four compact load cells each offset from the centre of mass of the quadrotor UAV. However, Kumar teaches that the object is a quadrotor UAV (i.e., quadrotor UAV ) (see Fig. 5) and there are four compact load cells each offset from the centre of mass of the quadrotor UAV (i.e., since the forces are measured with respect to the center of mass of the UAV, it’s obvious that the measurements would be taken with respect to the center of mass of the UAV) (see Column 13, line 14, to Column 14, line 55). In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the compact load cells to determine the thrust and velocity of a quadrotor UAV in order to ensure the safe operation of the vehicle. Furthermore, the claim recites the application of the load cell in a quadrotor UAV, which application illustrates the intended use of the device in the UAV. Such recited purpose or intended use of the compact load cell does not result in a structural different or a manipulative difference between the prior art and the claimed invention. Thus, since the prior art structure, as the modified combination of Hosoda, Jentoft, and Kumar, is capable of performing the intended use, then it meets the claim. MPEP 2144.07
Regarding claim 24, Hosoda teaches that the processor determines from the compact load cell measurements one or more of: pitch; yaw; roll; x-axis motion (i.e., when a force acts on the convex part 5A in the X direction, a non-uniform pressure is applied to the pressure sensing devices 39 and 41, and a difference develops between the signal P1 and the signal P2 Besides, when a force in the Y direction acts on the convex part 5A, a pressure on the pressure sensing device 40 and the average value of pressures on the pressure sensing devices 39 and 41 become unequal, and a difference develops between the signal P2 and the average value of the 1 and P3) (see Column 6, line 39, to Column 7, line 4); y-axis motion; and z-axis motion. 
Regarding claim 26, Hosoda as modified by Jentoft, Brandon, and Kumar as disclosed above does not directly or explicitly teach a method of determining thrust and velocity of a quadrotor UAV by: using a system, wherein the vehicle is a quadrotor UAV, including arranging the array of compact load cells between the airframe of the UAV and each rotor of the UAV; determining normal and shear forces at each rotor; calculating thrust and velocity of the UAV from the normal and shear forces. However, Kumar teaches calculating thrust and velocity of a quadrotor UAV (i.e., thrust and drag from the rotors scale with the cross-sectional area and the square of the blade-tip velocity) (see Column 6, lines 43-54). In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an array of compact load cells to determine the thrust and velocity and to add up the computed values to get the aggregate thrust and aggregate velocity of a quadrotor UAV, so as to process and analyze the motion of the UAV.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Brandon et al. (U.S. Pat. No. 10,520,389) (hereafter Brandon) and Paulos (U.S. Pat. No. 9,914,535) (hereafter Paulos)
Regarding claim 19, Hosoda as modified by Jentoft and Brandon as disclosed above does not directly or explicitly teach that the reference plane is an airframe of a UAV. However, Paulos teaches a rotor control mechanism for micro air vehicles (i.e., unmanned aerial vehicles in military roles might benefit from simplified field maintenance or durability due to a reduction in moving parts) (see Column 10, line 8, to Column 13, line 60). In view of the teaching of Paulos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the load cell to a UAV in order to test and compare the performance of the different sensors to each other. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Tran M. Tran/Examiner, Art Unit 2855